Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2653 Dreyfus Bond Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 8 Statement of Investments 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements 39 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Municipal Bond Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Municipal Bond Fund, covering the 12-month period from September 1, 2007, through August 31, 2008. Economic conditions generally remained unsettled throughout the reporting period. A persistent credit crisis, downturns in the U.S. and global economies and resurgent inflationary pressures produced heightened bond market volatility.As investors grew more risk averse, they moved away from riskier market sectors toward the relative credit safety of U.S. government securities, and more stable money market funds. Despite these factors and concerns regarding monoline bond insurers and auction-rate securities, investor demand remained robust, and municipal bond prices held up relatively well, on average, over the 12-month reporting period. We believe that monetary and other recent government policy actions should contribute to the recuperation of the ongoing credit crisis, and that credit availability is likely to improve slowly as financial institutions remain cautious. Global energy demand has begun to weaken, potentially alleviating inflationary pressures.The housing market may bottom later this year, with relatively little potential for either sharp subsequent declines or a strong rebound. Consequently, we expect the U.S. economy to slow to sub-par levels for a prolonged period, rather than entering either a sustained rebound or a severe recession.As always, your financial advisor can help you position your investments accordingly. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation September 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2007, through August 31, 2008, as provided by Joseph P. Darcy and James Welch, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended August 31, 2008, Dreyfus Municipal Bond Fund achieved a total return of 1.74% . 1 In comparison, the Lehman Brothers Municipal Bond Index (theIndex),the funds benchmark, produced a total return of 4.48%, and the funds Lipper category average provided an average return of 1.92% for the same period. A credit crisis and economic slowdown produced heightened volatility among many asset classes, including municipal bonds. The fund produced a lower return than its benchmark and Lipper category average, primarily due to credit issues affecting a small number of individual positions that we regard as temporary. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax, to the extent consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its net assets in municipal bonds that provide income exempt from federal income tax.The fund will invest at least 75% of its assets in municipal bonds rated A or better or the unrated equivalent as determined by Dreyfus. 4 The fund may invest up to 25% of its assets in municipal bonds rated below A or the unrated equivalent as determined by Dreyfus, including bonds rated below investment-grade quality (high yield or junk bonds).The dollar-weighted average maturity of the funds portfolio is not restricted, but normally exceeds 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may assess the current interest rate environment and the municipal bonds potential volatility under different interest rate scenarios. We focus on bonds with the potential to offer attractive current income or that are trading at attractive market prices.A portion of the funds assets may be The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.
